EXHIBIT 10.1

 

VOTING AGREEMENT

AND

IRREVOCABLE PROXY

 

VOTING AGREEMENT (this “Agreement”), dated as of July 20, 2003, by and among
Eastman Kodak Company (“Purchaser”), a New Jersey corporation, Peach
Acquisition, Inc. (“Acquisition Sub”), a Delaware corporation and a wholly owned
subsidiary of Purchaser, and each of the individuals listed on the signature
pages hereto (each, in his or her capacity as stockholder of PracticeWorks, Inc.
(the “Company”), a “Stockholder”, and collectively, the “Stockholders”).

 

WHEREAS, each of the Stockholders is, as of the date hereof, the beneficial
owner of the shares of common stock, par value $0.01 per share (the “Common
Stock”), of the Company, a Delaware corporation, and options to purchase the
Common Stock (“Options”) of the Company, all as set forth on Schedule I hereto;

 

WHEREAS, Purchaser, Acquisition Sub and the Company concurrently herewith are
entering into an Agreement and Plan of Merger, dated as of the date hereof (the
“Plan”), which provides, among other things, for the acquisition of the Company
by merger of Acquisition Sub with and into the Company upon the terms and
subject to the conditions set forth in the Plan (the “Merger”); and

 

WHEREAS, as a condition to the willingness of Purchaser and Acquisition Sub to
enter into the Plan, and in order to induce Purchaser and Acquisition Sub to
enter into the Plan, the Stockholders have agreed (each in his or her capacity
as a stockholder of the Company) to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the execution and delivery by Purchaser and
Acquisition Sub of the Plan and the foregoing and the mutual representations,
warranties, covenants and agreements set forth herein and therein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows (capitalized terms used but
not defined herein have the meanings ascribed to such terms in the Plan):

 

SECTION 1.    Representations and Warranties of the Stockholders.    Each
Stockholder, represents and warrants to Purchaser and Acquisition Sub, severally
and not jointly, as follows:

 

(a)    Stockholder is (i) the owner of record of, or (ii) the sole manager or
general partner of the limited liability company or partnership which is the
record owner of, or (iii) the trustee of the trust that is the record holder of,
and Beneficially Owns (as defined below) and has good and valid title to, the
shares of Common Stock set forth opposite his or her name on Schedule I attached
hereto, free and clear of any claims, liens, encumbrances, security interests,
options, charges and restrictions of any kind. Except as otherwise set forth on
Schedule I attached hereto, such Stockholder does not Beneficially Own any other
shares of capital stock or other voting securities of the Company. Stockholder
has the sole right to dispose of and vote the shares of Common Stock and any
shares such Stockholder may acquire, whether upon exercise of any Option or
otherwise (collectively, the “Shares”), and none of the Shares are subject to
any voting trust or other agreement, arrangement or restriction with respect to
the voting of the Shares Beneficially Owned by such Stockholder, except as set
forth in this Agreement.

 

“Beneficially Own” means that the Stockholder has such ownership, control or
power to direct the voting or investment with respect to, or to legally act with
respect to the ownership of, shares of Common Stock, including pursuant to any
agreement, arrangement or understanding, whether or not in writing or otherwise
beneficially owned as provided in Rule 13d-3(a) promulgated under the Securities
Exchange Act of 1934 (“Exchange Act”).

 

(b)    Stockholder has full power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by Stockholder, and the consummation of the
transactions contemplated hereby, have been duly authorized and approved by all
necessary

 

1



--------------------------------------------------------------------------------

action on the part of any entity or entities on whose behalf Stockholder acts in
his or her non-individual capacity (the “Entities”). This Agreement has been
duly executed and delivered by Stockholder and constitutes his or her valid and
binding obligation and, as applicable, the valid and binding obligation of the
Entities enforceable against Stockholder and applicable Entities in accordance
with its terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium, or similar law affecting creditors’
rights generally and subject, as to enforceability, to the effect of general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

 

(c)    The execution and delivery of this Agreement do not, and compliance with
the terms hereof will not: (A) conflict with, or result in any violation of, or
default (with or without notice or lapse of time or both) under, or give rise to
a right of termination, amendment, cancellation or acceleration of any
obligation or to loss of a material benefit under, or to increased, additional,
accelerated or guaranteed rights or entitlements of any person under, or result
in the creation of any lien upon the Shares Beneficially Owned under any
provision of any applicable trust agreement, loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, or instrument, or (B)
violate any order, writ, injunction, decree, statute, rule or regulation
applicable to such Stockholder or the Entities or any of the Shares Beneficially
Owned, except for such conflicts, violations, breaches, defaults or other
occurrences which, individually or the aggregate, have not had and would not
reasonably be expected to prevent, limit or materially delay the ability of
Stockholder to perform his or her obligations under this Agreement.

 

(d)    Neither the execution, delivery and performance of this Agreement by the
Stockholder or the Entities, nor such person’s involvement in the consummation
of the transactions contemplated by the Plan (the “Transactions”), will require
any consent, approval, authorization, order or permit of, or filing with or
notification to any governmental entity, except for (i) applicable requirements
of the Exchange Act and the Securities Act and the rules and regulations
thereunder and (ii) the applicable requirements of state securities laws,
takeover laws or Blue Sky laws except where the failure to obtain or make such
consent, approval, authorization, order or permit of, or filing with or
notification to any governmental authority will not, and would not have
reasonably be expected to, prevent, limit or materially delay the ability of
Stockholder to perform his or her obligations under this Agreement. If
Stockholder is married and the Shares Beneficially Owned by the Stockholder are
jointly held or constitute community property and spousal or other approval is
necessary to make this Agreement valid and binding, this Agreement has been duly
executed and delivered by, and, constitutes a valid and binding agreement of,
such Stockholder’s spouse enforceable against such spouse in accordance with its
terms. If this Agreement is being executed by Stockholder in a capacity under
(ii) or (iii) of Section 1(a), the Stockholder has full power and authority to
enter into this Agreement.

 

SECTION 2.    Transfer of the Shares.    Each of the Stockholders hereby agrees
that at all times during the period commencing with the execution and delivery
of this Agreement until the Effective Time or termination of this Agreement, the
Stockholder shall not cause or permit any Transfer (as defined below) of any of
the Shares to be effected, or discuss, negotiate or make any offer regarding any
Transfer of any of the Shares, unless each person to which any such Shares, or
any interest therein, is or may be Transferred shall have (i) executed a
counterpart of this Agreement and a proxy substantially in the form attached
hereto as Exhibit A (the “Proxy”), and (ii) agreed in writing to hold such
Shares, or such interest therein, subject to all of the terms and conditions set
forth in this Agreement.

 

A Stockholder shall be deemed to have effected a “Transfer” of Shares if he or
she directly or indirectly: (a) sells, pledges, encumbers, grants an option with
respect to, transfers or otherwise disposes of such Shares or any interest
therein, or (b) enters into an agreement or commitment providing for the sale
of, pledge of, encumbrance of, grant of an option with respect to, transfer of
or disposition of such Shares or any interest therein, or (c) takes any action
or suffers to be taken any action which would result in the transfer of such
Shares by operation of law or court order.

 

Each of the Stockholders hereby also agrees that, at all times commencing with
the execution and delivery of this Agreement until the Effective Time or the
termination of this Agreement, he or she shall not deposit, or

 

2



--------------------------------------------------------------------------------

permit the deposit of, any Shares in a voting trust, grant any proxy (other than
the Proxy) in respect of the Shares, or enter into any stockholder agreement or
similar arrangement or commitment in contravention of the obligations of such
Stockholder under this Agreement with respect to any of the Shares.

 

SECTION 3.    Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a)    Concurrently with the execution of this Agreement, the Stockholder
herewith delivers to Purchaser the Proxy, which shall be irrevocable to the
fullest extent permissible by applicable law, with respect to the Shares.

 

(b)    Each Stockholder represents and warrants that any proxies (other than the
Proxy given in connection with this Agreement) heretofore given in respect of
such Shares by such Stockholder are not irrevocable or, if they are not revoked
by the execution and delivery of this Agreement and the Proxy or are
irrevocable, that, upon execution and delivery of this Agreement, the valid
consent to the revocation of such proxies from the party or parties to whom such
proxies were heretofore granted will be obtained, and that any such other
proxies are hereby revoked. Each Stockholder understands and acknowledges that
the Purchaser is entering into the Plan in reliance upon the execution, delivery
and performance of this Agreement by such Stockholder.

 

(c)    Each Stockholder hereby affirms that the Proxy he or she is delivering is
given in connection with the execution of the Plan, and that such Proxy is given
to secure the performance of the duties of such Stockholder in accordance with
this Agreement. Each Stockholder hereby further affirms that his or her Proxy is
coupled with an interest and may under no circumstances be revoked. The Proxy is
executed and intended to be irrevocable in accordance with the applicable
provisions of the Delaware General Corporation Law. The Proxy shall be valid
until termination of this Agreement pursuant to Section 7 hereof.

 

SECTION 4.    Certain Events.    In the event of any stock split, stock
dividend, merger, reorganization, recapitalization or other change in the
capital structure of the Company affecting the Common Stock or the acquisition
of additional shares of Common Stock or other securities or rights of the
Company by Stockholder, the number of Shares shall be adjusted appropriately,
and this Agreement and the rights and obligations hereunder shall attach to any
additional shares of Common Stock or other securities or rights of the Company
issued to or acquired by Stockholder.

 

SECTION 5.    Certain Other Agreements.    From and after the date of this
Agreement until the Effective Time or termination of this Agreement, no
Stockholder will, nor will any Stockholder authorize or permit any of his or her
affiliates or any investment banker, attorney or other advisor or representative
retained by any of them to, directly or indirectly: (i) solicit, initiate,
encourage or induce the making, submission or announcement of any acquisition
proposal described in Section 5.06 of the Plan, (ii) participate in any
discussions or negotiations regarding, or furnish to any person any information
with respect to, or take any other action to facilitate any inquiries or the
making of any proposal that constitutes or may reasonably be expected to lead
to, any such acquisition proposal, (iii) engage in discussions with any person
with respect to any acquisition proposal, (iv) approve, endorse or recommend any
acquisition proposal, or (v) enter into any letter of intent or similar document
or any contract, agreement or commitment contemplating or otherwise relating to
any acquisition proposal described in Section 5.06 of the Plan; provided,
however, that nothing herein shall prohibit a Stockholder from taking any action
in his capacity as a director or officer of the Company to the extent that the
failure to take such action could reasonably be expected to subject the
Stockholder to liability for breach of his or her fiduciary duties.

 

SECTION 6.    Further Assurances.    Each of the Stockholders shall, upon
request of Purchaser or Acquisition Sub, execute and deliver any additional
documents and take such further actions as may reasonably be deemed by Purchaser
or Acquisition Sub to be necessary or desirable to carry out the provisions
hereof and to vest in Purchaser the power to vote the Shares as contemplated by
Section 3 hereof.

 

3



--------------------------------------------------------------------------------

SECTION 7.    Termination.    Except as otherwise provided in this Agreement,
this Agreement, and all rights and obligations of the parties hereunder, shall
terminate immediately upon the earlier of (i) the termination of the Plan in
accordance with its terms or (ii) the Effective Time; provided, however, that
Sections 8 and 10 shall survive any termination of this Agreement.

 

SECTION 8.    Expenses.    All fees and expenses incurred by any party hereto
shall be borne by the party incurring such fees and expenses.

 

SECTION 9.    Appraisal.    Each Stockholder also agrees not to exercise any
rights (including, without limitation, under Section 262 of the General
Corporation Law of the State of Delaware) to demand appraisal of any Shares
which may arise with respect to the Merger.

 

SECTION 10.    Miscellaneous.

 

(a) Severability.    If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible to the fullest
extent permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible. If no
such agreement is reached between the parties, the term or provision which is
determined to be invalid, illegal or incapable of being enforced shall
nonetheless be enforced to fulfill the intent of the parties to the extent
legally permissible.

 

(b) Binding Effect and Assignment.    This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors, heirs, assigns and legal representatives, but,
except as otherwise specifically provided herein, neither this Agreement nor any
of the rights, interests or obligations of the parties hereto may be assigned by
any of the parties without prior written consent of the others.

 

(c) Amendments and Modification.    This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the party to be bound thereby.

 

(d) Specific Performance; Injunctive Relief.    The parties hereto acknowledge
that Purchaser and Acquisition Sub shall be irreparably harmed and that there
shall be no adequate remedy at law for a violation of any of the covenants or
agreements of Stockholder set forth herein. Therefore, it is agreed that, in
addition to any other remedies that may be available to Purchaser upon any such
violation, Purchaser shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to Purchaser at law or in equity.

 

(e) Notices.    All notices and other communications pursuant to this Agreement
shall be in writing and deemed to be sufficient if contained in a written
instrument and shall be deemed given when delivered personally, by telecopy (by
equipment providing confirmation of receipt), by nationally-recognized overnight
courier, or by registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following address (or at such other address for a
party as shall be specified by like notice):

 

If to any Stockholder:

 

To the address set forth on Schedule I

 

4



--------------------------------------------------------------------------------

With a copy to:

 

Kilpatrick Stockton LLP

1100 Peachtree Street

Atlanta, GA 30309

Attention: Reinaldo Pascual, Esq.

Telephone: (404) 815-6500

Telecopy No.: (404) 815-6555

 

If to Purchaser or Acquisition Sub:

 

Eastman Kodak Company

343 State Street

Rochester, NY 14650

Attention: Kenneth K. Doolittle

Telephone: (585) 724-1932

Telecopy No.: (585) 724-9448

 

With a copy to:

 

Nixon Peabody LLP

Clinton Square

P.O. Box 31051

Rochester, NY 14603-1051

Attention: Deborah McLean Quinn

Telephone: (585) 263-1307

Telecopy No.: (585) 263-1600

 

(f) Governing Law.    This Agreement shall be governed by the laws of the State
of Delaware, without giving effect to the conflicts of law principles thereof.

 

(g) Entire Agreement.    This Agreement and the Proxy contain the entire
understanding of the parties in respect of the subject matter hereof, and
supersede all prior negotiations and understandings between the parties with
respect to such subject matter.

 

(h) Effect of Headings.    The section headings are for convenience only and
shall not affect the construction or interpretation of this Agreement.

 

(i) Counterparts.    This Agreement may be executed in several counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Purchaser, the Acquisition Sub and the Stockholders
have caused this Agreement to be duly executed and delivered as of the date
first written above.

 

PEACH ACQUISITION, INC.

By   /s/    DANIEL I. KERPELMAN          

--------------------------------------------------------------------------------

    Daniel I. Kerpelman, President

 

EASTMAN KODAK COMPANY

By   /s/    DANIEL I. KERPELMAN          

--------------------------------------------------------------------------------

    Daniel I. Kerpelman, Senior Vice President

 

STOCKHOLDERS

    /s/    RICHARD E. PERLMAN          

--------------------------------------------------------------------------------

    Richard E. Perlman    

/s/    JAMES K. PRICE        

--------------------------------------------------------------------------------

    James K. Price    

/s/    JAMES C. DAVIS        

--------------------------------------------------------------------------------

    James C. Davis    

/s/    JAMES A. COCHRAN        

--------------------------------------------------------------------------------

    James A. Cochran    

/s/    C. LAMAR ROBERTS        

--------------------------------------------------------------------------------

    C. Lamar Roberts    

/s/    WILLIAM R. JELLISON        

--------------------------------------------------------------------------------

    William R. Jellison    

/s/    RAYMOND H. WELSH        

--------------------------------------------------------------------------------

    Raymond H. Welsh    

/s/    WILLIAM A. SHUTZER        

--------------------------------------------------------------------------------

    William A. Shutzer    

/s/    J. THOMAS PRESBY        

--------------------------------------------------------------------------------

    J. Thomas Presby

 

6



--------------------------------------------------------------------------------

SCHEDULE I

TO

VOTING AND PROXY AGREEMENT

 

NAME AND NOTICE ADDRESS

--------------------------------------------------------------------------------

   SHARES


--------------------------------------------------------------------------------

   OPTIONS


--------------------------------------------------------------------------------

 

Richard E. Perlman

120 E. 79th Street,

New York, NY 10021

   348,735    800,508  

James K. Price

4418 Club Drive

Atlanta, GA 30319

   456,606    800,750  

James C. Davis

3564 Tuxedo Road

Atlanta, GA 30305

   266,139    434,620  

C. Lamar Roberts

2710 Misty Morning Lane

Roswell, GA 30076

   2,865    301,347  

James A. Cochran

2552 Berwicke Walk

Snellville, GA 30078

   4,719    258,972  

William R. Jellison

c/o Dentsply International

570 West College Avenue

York, PA 17404

   15,000    30,000  

Raymond H. Welsh

c/o UBS Financial Services, Inc.

1735 Market Street, 36th Floor

Philadelphia, PA 19103

   58,256    49,010  

William A. Shutzer

c/o Lehman Brothers

399 Park Avenue, 9th Floor

New York, NY 10022

   169,500    37,500  

J. Thomas Presby

Six Holton Lane

Essex Falls, NJ 07021

   -0-    27,500 (1)

--------------------------------------------------------------------------------

(1)   Held by J. Thomas Presby, LLC

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

IRREVOCABLE PROXY

 

The undersigned stockholder of PracticeWorks, Inc., a Delaware corporation (the
“Company”), hereby irrevocably, to the fullest extent permitted by law, appoints
Eastman Kodak Company and any executive officer thereof as the sole and
exclusive attorneys and proxies of the undersigned, with full power of
substitution and resubstitution, to vote and exercise all voting and related
rights (to the full extent that the undersigned is entitled to do so) with
respect to all of the shares of capital stock of the Company that now are or
hereafter may be beneficially owned by the undersigned, and any and all other
shares or securities of the Company issued or issuable in respect thereof on or
after the date hereof (collectively, the “Shares”) in accordance with the terms
of this Proxy. The Shares beneficially owned by the undersigned stockholder of
the Company as of the date of this Proxy are listed on Schedule I to the Voting
Agreement of even date herewith by and between Purchaser and the undersigned
stockholder (“Voting Agreement”). Upon the execution of this Proxy by the
undersigned, any and all prior proxies given by the undersigned with respect to
any Shares are hereby revoked and the undersigned hereby agrees not to grant any
subsequent proxies with respect to the Shares until after the Expiration Date
(as defined below).

 

This Proxy is irrevocable to the fullest extent permitted by law, is coupled
with an interest and is granted pursuant to the Voting Agreement, and is granted
in consideration of Purchaser entering into that certain Agreement and Plan of
Merger (the “Plan”), by and among Purchaser, Peach Acquisition, Inc., a Delaware
corporation and a wholly-owned subsidiary of Purchaser (“Acquisition Sub”), and
the Company, which provides for the merger of Acquisition Sub with and into the
Company in accordance with its terms (the “Merger”). As used herein, the term
“Expiration Date” shall mean the earlier to occur of (i) such date and time as
the Plan shall have been validly terminated pursuant to its terms or (ii) such
date and time as the Merger shall become effective in accordance with the terms
and conditions set forth in the Plan.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents) at every annual, special, adjourned or postponed meeting of
stockholders of the Company and in every written consent in lieu of such
meeting: (i) in favor of approval of the Merger and the adoption and approval of
the Plan, and in favor of each of the other actions contemplated by the Plan and
any action required in furtherance thereof; (ii) against approval of any
proposal made in opposition to, or in competition with, consummation of the
Merger and the transactions contemplated by the Plan; (iii) against any of the
following actions (other than those actions that relate to the Merger and the
transactions contemplated by the Plan): (A) any merger, consolidation, business
combination, sale of assets, reorganization or recapitalization of the Company
or any subsidiary of the Company with any party, (B) any sale, lease or transfer
of any significant part of the assets of the Company or any subsidiary of the
Company, (C) any reorganization, recapitalization, dissolution, liquidation or
winding up of the Company or any subsidiary of the Company, (D) any material
change in the capitalization of the Company or any subsidiary of the Company, or
the corporate structure of the Company or any subsidiary of the Company, or (E)
any other action that is intended, or could reasonably be expected to, impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any of the other transactions contemplated by the Plan; and (iv) in favor of
waiving any notice that may have been or may be required relating to any
reorganization of the Company or any subsidiary of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
subsidiary of the Company, or any sale of assets, change of control, or
acquisition of the Company or any subsidiary of the Company by any other person,
or any consolidation or merger of the Company or any subsidiary of the Company
with or into any other person.

 

The attorneys and proxies named above may not exercise this Proxy on any other
matter except as provided above. The undersigned stockholder may vote the Shares
on all other matters.

 

8



--------------------------------------------------------------------------------

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

 

This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.

 

Dated:  July     , 2003

     

--------------------------------------------------------------------------------

       

Print Name:                         

 

9